     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 1 of 31 Page ID #:822



 1
 2
 3
 4
 5
 6
 7
 8
 9
                             UNITED STATES DISTRICT COURT
10
                 CENTRAL DISTRICT OF CALIFORNIA-EASTERN DIVISION
11
12
     MONICA SEHOVIC,                    )    Case No. EDCV 19-00953-AS
13                                      )
                       Plaintiff,       )    MEMORANDUM OPINION
14                                      )
          v.                            )
15                                      )
     ANDREW M. SAUL, Commissioner       )
16 of the Social Security               )
     Administration,1                   )
17                                      )
                       Defendant.       )
18                                      )
19
          For the reasons discussed below, IT IS HEREBY ORDERED that,
20
     pursuant to Sentence Four of 42 U.S.C. § 405(g), the Commissioner’s
21
     decision is affirmed.
22
23
                                      PROCEEDINGS
24
25
          On May 22, 2019, Monica Sehovic (“Plaintiff”) filed a Complaint
26
     seeking review of the denial of her application for Disability Insurance
27
28        1
               Andrew M. Saul, the Commissioner of the Social Security
     Administration, is substituted for his predecessor. See 42 U.S.C. §
     405(g); Fed.R.Civ.P. 25(d).
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 2 of 31 Page ID #:823



 1 Benefits by the Social Security Administration.           (Docket Entry No. 1).
 2 The parties have consented to proceed before a United States Magistrate
 3 Judge. (Docket Entry Nos. 11-12). On November 4, 2019, Defendant filed
 4 an Answer along with the Administrative Record (“AR”).              (Docket Entry
 5 Nos. 15-16). On January 27, 2020, the parties filed a Joint Stipulation
 6 (“Joint Stip.”) setting forth their respective positions regarding
 7 Plaintiff’s claims.      (Docket Entry No. 17).2
 8
 9        The Court has taken this matter under submission without oral
10 argument.     See C.D. Cal. L.R. 7-15; Docket Entry No. 9 at 8.
11
12
                BACKGROUND AND SUMMARY OF ADMINISTRATIVE DECISION
13
14        On March 3, 2016, Plaintiff, formerly employed as a chart prep
15 clerk at a medical office and as a customer service supervisor at a
16 casino (see AR 304, 483-85), filed an application for Disability
17 Insurance Benefits alleging a disability onset date of March 1, 2014.
18 (See AR 435-41).      Plaintiff’s application was denied, initially on May
19 5, 2016, and, on reconsideration on July 12, 2016. (See AR 344-47, 352-
20 56).
21
22        On May 4, 2018, Plaintiff, represented by counsel, testified at a
23 hearing     before   Administrative     Law   Judge   (“ALJ”)    Josephine      Arno.
24 Vocational expert (“VE”) Lawrence Haney also testified at the hearing.
25 (See AR 301-18).       On May 23, 2018, the ALJ issued a decision denying
26 Plaintiff’s request for benefits.         (See AR 18-30).       Applying the five-
27 step sequential process, the ALJ found at step one that Plaintiff had
28
          2
               The case was reassigned to the undersigned Magistrate Judge on
     April 2, 2020. (Docket Entry No. 18).

                                            2
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 3 of 31 Page ID #:824



 1 not engaged in substantial gainful activity from March 1, 2014, the
 2 alleged disability onset date, through March 31, 2017, the date on which
 3 Plaintiff was last insured.        (AR 20).    At step two, the ALJ determined
 4 that Plaintiff had the following severe impairments: “degenerative disc
 5 disease of the lumbar spine, fibromyalgia, myositis,3 obesity and general
 6 anxiety disorder.”        (AR 20).4   At step three, the ALJ determined that
 7 Plaintiff did not have an impairment or combination of impairments that
 8 met or medically equaled the severity of any of the listed impairments
 9 in the regulations.5       (AR 21-23).
10
11        The ALJ then found that Plaintiff had the residual functional
12 capacity (“RFC”)6 to perform light work7 with the following limitations:
13        she may occasionally climb     ladders, ropes, scaffolds,
          ramps or stairs, stoop and     crawl; frequently balance,
14        kneel and crouch; may have     frequent interaction with
          coworkers and supervisors;     and no contact with the
15        public.
16    (AR 23-29).
17
18
          3
19             Myositis refers to the inflammation of the muscles due to
     injury, infection or a possible autoimmune disorder.
20        4
               The ALJ found that Plaintiff’s other impairments –-
21   hypertension and mild degenerative disc disease of the cervical spine --
     were non-severe. (AR 20-21).
22        5
                The    ALJ    specifically       considered whether Plaintiff’s
23 impairments met the requirements of Listing 1.02 (major dysfunction of
     a joint), 1.04 (disorders of the spine), 11.14 (peripheral neuropathy),
24   and 12.06 (anxiety and obsessive compulsive disorder) and determined
     that they did not. (AR 21-23).
25        6
               A Residual Functional Capacity is what a claimant can still do
26 despite existing exertional and nonexertional limitations.         See 20
     C.F.R. § 404.1545(a)(1).
27        7
               “Light work involves lifting no more than 20 pounds at a time
28   with frequent lifting or carrying of objects weighing up to 10 pounds.”
     20 C.F.R. § 404.1567(b).

                                            3
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 4 of 31 Page ID #:825



 1        At step four, the ALJ found that Plaintiff was able to perform past
 2 relevant work as a front office manager and as a charting clerk, both as
 3 actually and generally performed (AR 29-30), and therefore found that
 4 Plaintiff had not been under a disability as defined in the Social
 5 Security Act from her alleged disability onset date (March 1, 2014),
 6 through the date on which she was last insured (March 31, 2017).                (AR
 7 30).
 8
 9        On March 26, 2019, the Appeals Council denied Plaintiff’s request
10 for review of the ALJ’s decision, finding, inter alia, that certain
11 records Plaintiff had submitted to the Appeals Council for the first
12 time -- specifically, Desert Clinic Pain and Wellness Institute records
13 dated February 1, 2018 through May 24, 2018 and Inland Psychiatric
14 Medical Center records dated September 21, 2017 through March 22, 2018
15 -- “do[] not show a reasonable probability that it would change the
16 outcome of the decision.” (AR 1-6; AR 430-32).
17
18        The Court will consider the newly submitted records in reviewing
19 the Commissioner’s decision. See Brewes v. Comm’r of Soc. Sec. Admin.,
20 682 F.3d 1157, 1163 (9th Cir. 2012)(“[W]hen the Appeals Council
21 considers new evidence in deciding whether to review a decision of the
22 ALJ, that evidence becomes part of the administrative record, which the
23 district court must consider when reviewing the Commissioner’s final
24 decision for substantial evidence.”).8
25
          8
26             Plaintiff also submitted to the Appeals Council, for the first
     time, records from (1) Desert Clinic Pain and Wellness Institute dated
27   June 21, 2018 through September 28, 2018 (see AR 67-75, 78-85, 106-08);
     (2) Inland Psychiatric Medical Center dated May 31, 2018 through August
28   9, 2018 (see AR 54-59); and (3) a September 25, 2018 Physical Medical
                                                              (continued...)

                                            4
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 5 of 31 Page ID #:826



 1        Plaintiff now seeks judicial review of the ALJ’s decision, which

 2 stands as the final decision of the Commissioner.              See 42 U.S.C. §§

 3 405(g), 1383(c).
 4
 5                                STANDARD OF REVIEW
 6
 7        This Court reviews the Commissioner’s decision to determine if it
 8 is free of legal error and supported by substantial evidence. See
 9 Brewes v. Comm’r, 682 F.3d 1157, 1161 (9th Cir. 2012). “Substantial
10 evidence” is more than a mere scintilla, but less than a preponderance.
11 Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014). “It means such
12 relevant evidence as a reasonable mind might accept as adequate to
13 support a conclusion.” Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir.
14 2017). To determine whether substantial evidence supports a finding,
15 “a court must consider the record as a whole, weighing both evidence
16 that supports and evidence that detracts from the [Commissioner’s]
17
          8
18           (...continued)
     Source Statement from Desert Clinic Pain and Wellness Institute (see AR
19   (see AR 110-12). The Appeals Council found that these records did not
     relate to the period at issue (March 1, 2014 though March 31, 2017) and
20   therefore were not material to the ALJ’s determination about whether
     Plaintiff was disabled from March 1, 2014, the alleged disability onset
21   date, through March 31, 2017. See 42 U.S.C. § 423(d)(1)(A); Sanchez v.
     Sec’y of Health & Human Services, 812 F.2d 509, 512 (9th Cir. 1987)(“The
22   new evidence indicates, at most, mental deterioration after the hearing,
     which would be material to a new application, but not probative of his
23   condition at the hearing.”); Smith v. Massanari, 32 Fed.Appx 342, 343
     (9th Cir. 2002)(“The evidence relates to [the claimant’s] condition
24   after the disability hearing, and is therefore not material to her
     condition at the time of the hearing.”). Therefore, the Court will not
25   take into account such records in its analyses of Petitioner’s claims.
26
27
28

                                            5
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 6 of 31 Page ID #:827



 1 conclusion.”      Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir.
 2 2001)(internal quotation omitted). As a result, “[i]f the evidence can
 3 support either affirming or reversing the ALJ’s conclusion, [a court]
 4 may not substitute [its] judgment for that of the ALJ.” Robbins v. Soc.
 5 Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006).
 6
 7                             PLAINTIFF’S CONTENTIONS
 8
 9        Plaintiff contends that ALJ Arno erred in failing to properly: (1)
10 evaluate the opinions of Plaintiff’s treating physician (Dr. Moeller-
11 Bertram) and the consultative examining psychologist (Dr. Cross) in
12 assessing Plaintiff’s RFC; and (2) evaluate Plaintiff’s subjective
13 symptom testimony.      (See Joint Stip. at 4-8, 15-20, 24-26).
14
15                                     DISCUSSION

16
17        After consideration of the record as a whole, the Court finds that

18 the Commissioner’s findings are supported by substantial evidence and
19 are free from material legal error.9
20
21 A.     The ALJ Properly Weighed the Opinion of Plaintiff’s Treating
          Physician
22
23        Plaintiff asserts that the ALJ failed to properly assess the

24 opinion of her treating physician, Dr. Moeller-Bertram (See Joint Stip.
25
26
27        9
               The   harmless   error   rule  applies  to  the review of
28   administrative decisions regarding disability. See McLeod v. Astrue,
     640 F.3d 881, 886-888 (9th Cir. 2011).

                                            6
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 7 of 31 Page ID #:828



 1 at 5-8). Defendant asserts that the ALJ properly evaluated Dr. Moeller-
 2 Bertram’s opinion.      (See Joint Stip. at 8-15).
 3
 4        1.    Legal Standard
 5
 6        An ALJ must take into account all medical opinions of record. 20
 7 C.F.R. § 404.1527(b).10        “Generally, a treating physician’s opinion
 8 carries more weight than an examining physician’s, and an examining
 9 physician’s opinion carries more weight than a reviewing physician’s.”
10 Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001); see also
11 Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995).               The medical
12 opinion of a treating physician is given “controlling weight” so long
13 as it “is well-supported by medically acceptable clinical and laboratory
14 diagnostic techniques and is not inconsistent with the other substantial
15 evidence in [the claimant’s] case record.” 20 C.F.R. § 404.1527(c)(2).
16 “When a treating doctor’s opinion is not controlling, it is weighted
17 according to factors such as the length of the treatment relationship
18 and the frequency of examination, the nature and extent of the treatment
19 relationship, supportability, and consistency of the record.”              Revels

20 v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017); see also 20 C.F.R. §
21 404.1527(c)(2)-(6).
22
23
24
          10
                Since Plaintiff filed her application before March 27, 2017,
25 20 C.F.R. § 404.1527 applies. For an application filed on or after
   March 27, 2017, 20 C.F.R. § 404.1520c would apply.    20 C.F.R. §
26 404.1520c changed how the Social Security Administration considers
     medical opinions and prior administrative medical findings, eliminated
27 the use of the term “treating source,” and eliminated deference to
   treating source medical opinions. See 20 C.F.R. § 404.1520c(a); L.R. v.
28 Saul, 2020 WL 264583, at *3 n. 5 (C.D. Cal. Jan. 17, 2020); see also 81
     Fed. Reg. 62560, at 62573-74 (Sept. 9, 2016).

                                            7
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 8 of 31 Page ID #:829



 1        If a treating or examining doctor’s opinion is not contradicted by
 2 another doctor, the ALJ can reject the opinion only for “clear and
 3 convincing reasons.” Carmickle v. Commissioner, 533 F.3d 1155, 1164
 4 (9th Cir 2008); Lester, 81 F.3d at 830. If the treating or examining
 5 doctor’s opinion is contradicted by another doctor, the ALJ must provide
 6 “specific and legitimate reasons” that are supported by substantial
 7 evidence in the record for rejecting the opinion. Orn v. Astrue, 495
 8 F.3d 625, 632 (9th Cir. 2007); Reddick v. Chater, 157 F.3d 715, 725 (9th
 9 Cir. 1998); Lester, supra. “The ALJ can meet this burden by setting out
10 a detailed and thorough summary of the facts and conflicting clinical
11 evidence, stating his interpretation thereof, and making findings.”
12 Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017)(citation
13 omitted). An ALJ may reject an opinion of any physician that is
14 conclusory, brief, and unsupported by clinical findings. Bayliss v.
15 Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2015); Thomas v. Barnhart, 278
16 F.3d 947, 957 (9th Cir. 2002); Tonapetyan v. Halter, 242 F.3d 1144, 1149
17 (9th Cir. 2001).
18
19        2.    Dr. Moeller-Bertram
20
21        Tobias Moeller-Bertram, M.D., a pain management specialist at
22 Desert Clinic Pain and Wellness Institute (“Desert Clinic”) in Indio,
23 California, treated Plaintiff from September 3, 2015 to September 28,
24 2018 for neck and lower back pain and fibromyalgia.11
25
          11
            See AR 67-108 [records dated February 1, 2018 through September
26 28, 2018], 110-12 [Physical Medical Source Statement dated September 25,
   2018], 116-298 [records dated May 18, 2016 through May 24, 2018], 611-33
27 [records dated September 3, 2015 through March 16, 2016], 677-80
28 [Fibromyalgia RFC Questionnaire dated November 21, 2016],  and 681-85
                                                          (continued...)

                                            8
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 9 of 31 Page ID #:830



 1        On   November   21,   2016,   Dr.   Moeller-Bertram    submitted   an    RFC
 2 Questionnaire in which he diagnosed Plaintiff with fibromyalgia, lumbar
 3 degenerative disc disease and cervical degenerative disc disease, and
 4 gave Plaintiff a prognosis of “chronic pain.” (AR 677-80). The RFC
 5 Questionnaire (1) indicated that Plaintiff’s impairments which have
 6 lasted or can be expected to last at least twelve months are supported
 7 by X-rays and extensive physical exams; (2) identified Plaintiff’s
 8 fibromyalgia symptoms as multiple tender points, chronic fatigue,
 9 morning stiffness, muscle weakness, numbness and tingling, anxiety,
10 panic attacks, depression and chronic fatigue syndrome; (3) reported
11 that Plaintiff is not a malingerer and that emotional factors contribute
12 to the severity of her symptoms and functional limitations; (4) stated
13 that Plaintiff experiences pain “throughout the entire body,” that is
14 precipitated by changing weather, stress, fatigue, hormonal changes,
15 movement/overuse, static position and cold; and (5) identified
16 drowsiness and dizziness as side effects of medication that might have
17 implications for Plaintiff working.            Id.
18
19        The Questionnaire also reported that Plaintiff would experience the
20 following functional limitations in a work environment: (1) Plaintiff’s
21 pain or other symptoms interfere with attention and concentration needed
22 to perform even simple work tasks; (2) Plaintiff is incapable of even
23 “low stress” jobs; (3) Plaintiff cannot walk a city block without rest
24 or severe pain and can sit for 30 minutes, stand for 30 to 45 minutes,
25
26        11
             (...continued)
     [Fibromyalgia RFC Questionnaire dated March 1, 2018]. As set forth
27   above, see note 8, the Court will not consider records from the period
     June 21, 2018 to September 28, 2018.
28
                                              9
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 10 of 31 Page ID #:831



 1 and sit and stand/walk (without the use of a cane or other assistive
 2 device) for a total of 4 hours in an 8-hour workday; (4) Plaintiff
 3 needs to walk around for 10 minutes every 30 minutes, shift positions
 4 at will eight times a day, take unscheduled breaks to rest, lie down,
 5 take an epson salt bath, and do warm water therapy; and (5) Plaintiff’s
 6 legs should be elevated 90 degrees during prolonged sitting, and 50
 7 percent of the time for a sedentary job. (AR 678-79). Dr. Moeller-
 8 Bertram concluded that Plaintiff can lift less than 10 pounds
 9 frequently, 10 pounds occasionally, frequently twist, occasionally stoop
10 (bend), crouch and climb stairs, and can never climb ladders, and
11 although Plaintiff does not have significant limitations in repetitive
12 reaching, handling or fingering, she frequently has tingling and
13 numbness in both of her fourth and fifth fingers, her impairments are
14 likely to produce “good days” and “bad days” and she is likely to be
15 absent from work more than four days per month (one to two days per
16 week).      (AR 678-80).
17
18        3.     The ALJ’s Findings
19
20        The ALJ gave “little weight” to Dr. Moeller-Bertram’s opinion,
21 finding it to be “checklist opinion” unsupported by the objective
22 medical evidence. (AR 28).12
23
          12
                 Plaintiff takes issue with the ALJ’s observation that there
24 was a one and a half-year gap in Plaintiff’s treatment with Dr. Moeller-
     Bertram (from May 2016 to January 2018) (AR 26). (See Joint Stip. at
25 5).    However, it appears, based on the newly submitted records to the
     Appeals Council, that there was not a large gap in Plaintiff’s treatment
26   with Dr. Moeller-Bertram (see AR 67-68, 76-77, 86-105, 109, 116-298,
     611-33, 677-80, 681-85), and in any event, the ALJ did not reject Dr.
27   Moeller-Bertram’s opinion based on a gap in treatment. (See AR 28).
28                                                                    (continued...)

                                            10
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 11 of 31 Page ID #:832



 1        As set forth below, the ALJ gave clear and convincing, specific and
 2 legitimate reasons, supported by substantial evidence for giving                 Dr.
 3 Moeller-Bertram’s opinion little weight.13
 4
 5        First, the ALJ noted that Dr. Moeller-Bertram’s treatment notes do
 6 not indicate that Plaintiff experienced difficulties walking. (AR 28).
 7 See AR 611-33 [September 3, 2015 to March 16, 2016], 670-75 [April 13,
 8 2016 to May 18, 2016], 729-43 [January 4, 2018 to March 30, 2018].14
 9
          12
10            (...continued)
          Plaintiff also asserts that “in rejecting Dr. Moeller’s opinions,
11   the ALJ improperly discounted the limiting effects of fibromyalgia due
     to a lack of objective evidence.” (Joint Stip. at 6). However, the
12   ALJ did not reject Dr. Moeller-Bertram’s opinion for that reason (see AR
     28), and instead found that, despite issues with Plaintiff’s
13   fibromyalgia diagnosis, Plaintiff’s fibromyalgia was a severe medically
     determinable impairment. (See AR 24-25).
14
          The Court will not consider a reason for discounting Dr. Moeller-
15 Bertram’s opinion that was not given by the ALJ in the decision.       See
     Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)(“We review only
16   the reasons provided by the ALJ in the disability determination and may
     not affirm the ALJ on a ground upon which he did not rely.”); Connett v.
17   Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)(“We are constrained to
     review the reasons the ALJ asserts.”; citing SEC v. Chenery Corp., 332
18   U.S. 194, 196 (1947) and Pinto v. Massanari, 249 F.3d 840, 847-48 (9th
     Cir. 2001)).
19        13
                The “specific and legitimate” standard applies to the ALJ’s
20 rejection of Dr. Moeller-Bertram’s opinion about Plaintiff’s limitations
     with respect to her abilities to sit, stand and/or walk, lift, crouch,
21 stoop (bend), climb stairs, climb ladders, pay attention and concentrate
     as these findings were contradicted by the opinions of other physicians.
22 The “clear and convincing” standard applies to the ALJ’s rejection of
     Dr. Moeller-Bertram’s opinion about Plaintiff’s abilities to sit and
23 stand at one time, walk every 30 minutes for 10 minutes, twist, need to
     shift positions at will and elevate her legs during prolonged sitting,
24 have unscheduled breaks, be absent from work, and not work even “low
     stress” jobs as these findings were not contradicted by the opinions of
25 other physicians. See Trevizio v. Berryhill, 871 F.3d 664, 675 (9th Cir.
     2017).
26
          14
                While treatment notes dated February 1, 2018 and March 1, 2018
27 state that Plaintiff’s symptoms were “made worse by walking” (see AR
     736, 740), there are no notations about Plaintiff’s walking limitations.
28                                                             (continued...)

                                            11
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 12 of 31 Page ID #:833



 1 See Connett v. Barnhart, 340 F.3d 871, 875 (9th Cir. 2003)(“We hold that
 2 the    ALJ   properly    found   that    [the   treating   doctor’s]    extensive
 3 conclusions regarding [the claimant’s] limitations are not supported by
 4 his own treatment notes.”); Thomas v. Barnhart, 278 F.3d 947, 957 (9th
 5 Cir. 2002)(“The ALJ need not accept the opinion of any physician
 6 including the treating physician, if that opinion is brief, conclusory,
 7 and inadequately supported by clinical findings.”).
 8
 9        Second, the ALJ observed that Dr. Moeller-Bertram’s treatment notes
10 reflect that Plaintiff’s symptoms for her neck and lower back pain and
11 fibromyalgia were adequately managed with medication and did not cause
12 any problems with her daily activities. (AR 28).               (See AR 611, 614
13 [September 3, 2015: “[Plaintiff] has been treated with Norco in the past
14 with good relief and most recent Ibuprofen 600 mg 1 PO 3-4 daily.”;
15 Plaintiff was prescribed Norco and a Lidoderm patch]. Monthly treatment
16 notes from September 30, 2015 to May 18, 2016, and February 1, 2018,
17 consistently reflect that Plaintiff was able to manage her pain with
18 medication without any side effects or adverse impact on the activities
19 of daily life.       (See AR 616, 618-19, 21-22, 624-25, 627-628, 630 670,

20 672-673, 675).15      See Warre v. Comm’r of the SSA, 439 F.3d 1001, 1006

21
22
          14
             (...continued)
23        Moreover, the Desert Clinic records submitted to the Appeals
     Council also fail to indicate any walking limitations.
24
          15
                While     some    medical     records
                                                    may contain conflicting
25 information, the ALJ was entitled to resolve such conflicts.           See
     Tommasetti v. Astrue, 533 F.3d 1035, 1041-42 (9th Cir. 2008)(“The ALJ is
26   responsible for determining credibility, resolving conflicts in medical
     testimony, and for resolving ambiguities.”; citation omitted); Morgan v.
27   Comm’r of Soc. Sec., 169 F.3d 595, 603 (9th Cir. 1999)(“The ALJ is
     responsible for resolving conflicts in medical testimony, and resolving
28   ambiguity.”).

                                            12
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 13 of 31 Page ID #:834



 1 (9th Cir. 2006)(“Impairments that can be controlled effectively with
 2 medication are not disabling for the purpose of determining eligibility
 3 for SSI benefits.”); Ford v. Saul, 950 F.3d 1141, 1155 (9th Cir.
 4 2020)(“A conflict between a treating physician’s opinion and a
 5 claimant’s activity level is a specific and legitimate reason for
 6 rejecting the opinion.”); Rollins v. Massanari, 261 F.3d 853, 856 (9th
 7 Cir. 2001)(upholding ALJ’s rejection of treating physician’s opinion
 8 where the doctor’s extreme restrictions were inconsistent with the level
 9 of the claimant’s activity).
10
11        The Desert Clinic treatment notes submitted to the Appeals Council
12 also report that during the period at issue (March 1, 2014 through March
13 31, 2017) Plaintiff’s symptoms for her neck and lower back pain and
14 fibromaylgia were adequately managed with medication. (See AR 119, 121
15 [June 15, 2016]; 122, 124 [July 15, 2016]; 125-26, 128, 134 [August 3,
16 2016]; 138 [August 10, 2016]; 157 [August 17, 2016]; 163 [August 24,
17 2016: “The patient reports that the pain is better with: rest,
18 medication. . . . The pain does not interfere with activities of daily
19 living, including:         bathing, hygiene, dressing, walking, climbing

20 stairs,     eating,    shopping,    preparing    meals,    housework,    driving,

21 transportation.”], 170 [September 26, 2016];            178 [October 24, 2016];

22 189 [November 21, 2016]; 194-95 [January 3, 2017]; 201 [January 6,
23 2017]; 212 [February 23, 2017]; 217           [March 23, 2017]; and 223 [April

24 27, 2017]).16
25
          16
              Moreover, the Desert Clinic treatment notes for the period
26 following    the date last insured also consistently report that
     Plaintiff’s symptoms were adequately managed with medication. See AR
27   228 [June 5, 2017]; 232 [June 19, 2017]; 237-38 [June 29, 2017]; 244-46
     [August 24, 2017]; 258, 260 [October 19, 2016]; 266 [November 9, 2017];
28                                                            (continued...)

                                            13
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 14 of 31 Page ID #:835



 1        The ALJ’s finding that, although Plaintiff complained of neck and
 2 back pain, the diagnostic findings and physical examination findings
 3 were mostly unremarkable in that they reflected “a mild decreased range
 4 of motion of her neck and no evidence of swelling or edema of her legs
 5 such that she would require elevation of her feet throughout the day or
 6 the need to lie down” (AR 28), was amply supported by the record. (See
 7 AR 571-73 [July 16, 2013 physical examination], 567-69 [September 24,
 8 2013 physical examination], 563-65 [March 7, 2014 physical examination],
 9    558-59 [August 25, 2014 physical examination], 575-77 [June 17, 2015
10 physical examination], 562 [August 6, 2015 x-rays of lumbar spine:
11 “Severe degenerative disc disease L3-4, minimal to mild disc space
12 narrowing remaining lumbar levels.”], 586 [August 6, 2015 x-ray of
13 cervical      spine:   “Minimal    to   mild    disc   space    narrowing    C5-6.
14 Straightening of the cervical curvature noted.”], 580-82 [August 7, 2015
15 physical examination], 612-14 [September 3, 2015 physical examination],
16 617 [September 30, 2015 physical examination], 620 [October 29, 2015
17 physical examination], 623-24 [December 2, 2015 physical examination],
18 626 [January 19, 2016 physical examination], 629 [February 17, 2016
19 physical examination], 632 [March 16, 2016 physical examination], 667-69
20 [May 14, 2016 physical examination], 671 [April 13, 2016 physical
21 examination],      674 [May 18, 2016 physical examination].

22
23        These findings were also reflected in the records for the period

24 following the date last insured. (See AR 730 [January 4, 2018 physical
25
26
          16
               (...continued)
27 273, 275 [December 7, 2017]; 103-04 [February 1, 2018]; 99-100 [March 1,
     2018]; 96 [March 30, 2018]; 92 [April 26, 2018]; 88 [May 24, 2018]).
28
                                            14
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 15 of 31 Page ID #:836



 1 examination], 733 [February 1, 2018 physical examination], and 738
 2 [March 1, 2018 physical examination]).           See Bayliss v. Barnhart, 427
 3 F.3d 1211, 1216 (9th Cir. 2005)(upholding ALJ’s rejection of the
 4 treating physician’s opinion because his own clinical notes contradicted
 5 opinion); Ford, 950 F.3d at 1155 (“An ALJ is not required to take
 6 medical opinions at face value, but may take into account the quality
 7 of the explanation when determining how much weight to give a medical
 8 opinion.”); see also 20 C.F.R. § 404.1527(d)(3) (“The more a medical
 9 source presents relevant evidence to support a medical opinion,
10 particularly medical signs and laboratory findings, the more weight we
11 will give that medical opinion.           The better an explanation a source
12 provides for a medical opinion, the more weight we will give that
13 medical opinion.”).
14
15        The Desert Clinic treatment notes submitted to the Appeals Council

16 also support the ALJ’s finding that diagnostic findings and physical
17 examination findings concerning Plaintiff’s neck and lower back pain and
18 fibromyalgia during the period at issue (March 1, 2014 through March 31,
19 2017) and subsequent to that period of time, were mostly unremarkable.
20 (See AR 70, 74, 79, 83-84, 87-88, 91-92, 120, 123, 163-67, 179, 184,
21 191-92, 197-98, 203-04, 209-210, 214, 219-20, 224-226, 232-34, 240-42,
22 246-48, 268-70, 274 [reports of physical examinations on June 15, 2016,
23 July 15, 2016, August 24, 2016, October 24, 2016, November 21, 2016,
24 January 3, 2017, January 6, 2017, January 26, 2017, February 23, 2017,
25 March 23, 2017, April 27, 2017, June 19, 2017, June 29, 2017, August 24,
26 2017, November 9, 2017, December 7, 2017, April 26, 2018, and May 24,
27 2018]).
28
                                            15
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 16 of 31 Page ID #:837



 1        Based on the Court’s review of the administrative record, including
 2 the records that were submitted to the Appeals Council, Dr. Moeller-
 3 Bertram’s treatment notes, which do not indicate that Plaintiff had any
 4 walking limitations and reflect that Plaintiff’s symptoms for her neck
 5 and lower back pain and fibromyalgia were adequately managed with
 6 medication, and the medical records, which contain mostly unremarkable
 7 diagnostic findings and physical examination findings, do not support
 8 most of Dr. Moeller-Bertam’s restrictive opinion regarding Plaintiff’s
 9 functional limitations.         Accordingly, the Court finds that the ALJ
10 provided clear and convincing and/or specific and legitimate reasons,
11 supported by substantial evidence in the record, for giving Dr. Moeller-
12 Bertram’s opinion little weight.
13
14 B.     The ALJ’s Error in Assessing the Opinion of the Consultative

15        Examining Psychologist was Harmless.

16
17        Plaintiff asserts that the ALJ failed to properly assess the

18 opinion of the consultative examining psychologist, Dr. Cross.                   (See

19 Joint Stip. at 15-17).           Defendant asserts that the ALJ properly

20 evaluated Dr. Cross’s opinion.         (See Joint Stip. at 8-15).

21
22        1.    Dr. Cross

23
24        On April 8, 2016, Kara Cross, Ph.D. (a clinical psychologist)

25 prepared      a    report     following        a   comprehensive   psychological

26 evaluation/complete mental status evaluation of Plaintiff, (see AR 634-
27 40), in which she diagnosed Plaintiff with generalized anxiety disorder
28
                                             16
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 17 of 31 Page ID #:838



 1 and assessed a current Global Assessment Functioning score of 6917. (AR
 2 638-39). Dr. Cross opined, inter alia, that Plaintiff was moderately
 3 limited in her “[a]bility to accept instructions from supervisors” and
 4 in her “[a]bility to relate to co-workers and the public in an
 5 appropriate manner.” (AR 639-40).
 6
 7        After      extensively    summarizing           Dr.   Cross’s     report   of    the
 8 consultative examination (see AR 27), the ALJ addressed Dr. Cross’s
 9 opinion as follows:
10
11        [T]he undersigned gives partial weight to Dr. Cross’ opinion
12        but finds that a moderate limitation in her ability to accept
13        instructions form (sic) supervisors and relate to co-workers
14        is   not    supported    by    the     record    based   upon    her   ability

15
16
          17
                “A    GAF   score       is   a    rough    estimate       of an individual’s
17 psychological, social, and occupational functioning used to reflect the
     individual’s need for treatment.”              Vargas v. Lambert, 159 F.3d 1161,
18 1164 n.2 (9th Cir. 1998). The GAF includes a scale ranging from 0–100,
     and indicates a “clinician’s judgment of the individual’s overall level
19 of functioning.”      American Psychiatric Association, Diagnostic and
     Statistical Manual of Mental Disorders 32 (4th ed. text rev. 2000)
20   (hereinafter DSM–IV). According to DSM–IV, a GAF score between 61 and
     70 indicates some mild symptoms (e.g., depressed mood and mild insomnia)
21   or some difficulty in social, occupational, or school functioning (e.g.,
     occasional truancy, or theft within household), but “generally
22   functioning well, has some meaningful interpersonal relationships.” Id.
     at 34.     “Although GAF scores, standing alone, do not control
23   determinations of whether a person’s mental impairments rise to the
     level of a disability (or interact with physical impairments to create
24   a disability), they may be a useful measurement.” Garrison, 759 F.3d
     at 1003 n.4.
25
                The Court notes that the DSM-V eliminated the GAF scale.                   See
26 Olsen v. Comm'r Soc. Sec. Admin, 2016 WL 4770038, at *4 (D. Or. Sept.
     12, 2016)(“The DSM–V no longer recommends using GAF scores to measure
27 mental health disorders because of their ‘conceptual lack of clarity .
     . . and questionable psychometrics in routine practice.’”; quoting
28 DSM–V, 16 (5th ed. 2013)).
                                                  17
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 18 of 31 Page ID #:839



 1        interacting with examiners and staff at her various medical
 2        appointments    and    consultations     as   well    as   the   lack   of
 3        evidence showing a significant social disorder. Nonetheless,
 4        the undersigned is aware of the claimant’s social issues and
 5        anxiety such that the residual functional capacity assessment
 6        above has limited the claimant to frequent interaction with
 7        coworkers and supervisors with no contact with the public in
 8        consideration of these issues.”
 9 (AR 28-29).
10
11        The ALJ failed to explain how Plaintiff’s abilities to interact
12 with medical personnel at appointments and consultations -- which
13 Plaintiff describes as “short-term” interactions (Joint Stip. at 7) --
14 and the absence of evidence showing a significant social disorder had
15 any bearing on the two areas in which Dr. Cross found Plaintiff to be
16 moderately limited (accepting instructions from supervisors, and
17 relating to coworkers and the public in an appropriate manner).                      See

18 Tackett v. Apfel, 180 F.3d 1094, 1102 (9th Cir. 1999)(“The ALJ must set
19 out in the record his reasoning and evidentiary support for his
20 interpretation of the medical evidence.”).                    Indeed,    as    the   ALJ

21 implicitly      admitted     (see   AR   29),   there       was   evidence     in    the

22 administrative record (including records submitted to the Appeals
23 Council)18 concerning Plaintiff’s anxiety and social issues (see AR 39-
24 41, 48-49, 57-58, 73, 79, 83, 87, 91, 130, 143, 150, 169, 178, 206, 212,
25 217, 223, 228, 231, 237, 244, 256, 258, 266, 733, 737, 741; see also AR
26
27        18
               As set forth above in Section A, the Court has taken into
     account newly submitted Inland Psychiatric Medical Center treatment
28   records dated September 21, 2017 through March 22, 2018.

                                            18
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 19 of 31 Page ID #:840



 1 304 [Plaintiff’s hearing testimony], 471-72 [Plaintiff’s Adult Function
 2 Report dated March 26, 2016], 480-81 [Plaintiff’s boyfriend’s Third
 3 Party Adult Function Report dated April 1, 2016]), and the ALJ found
 4 that Plaintiff’s general anxiety disorder was a severe impairment (AR
 5 20).        Therefore,    the    ALJ   impermissibly     substituted     her     own
 6 interpretation of the medical evidence for Dr. Cross’s opinion about
 7 Plaintiff’s moderate limitations. See Clifford v. Apfel, 227 F.3d 863,
 8 870 (7th Cir. 2000)(“[A]n ALJ must not substitute his own judgment for
 9 a physician’s opinion without relying on other medical evidence or
10 authority in the record.”); see also Day v. Weinberger, 522 F.2d 1154,
11 1156 (9th Cir. 1975)(an ALJ who is not qualified as a medical expert
12 cannot make “his own exploration and assessment as to [the] claimant's
13 physical condition”).
14
15        Accordingly, the Court finds that the ALJ failed to provide a

16 “clear and convincing” reason, supported by substantial evidence in the
17 record, for rejecting Dr. Cross’s opinion that Plaintiff had moderate
18 limitations in her abilities “to accept instructions from supervisors”
19 and “to relate to co-workers and the public in an appropriate manner.”19
20
21        However, the ALJ’s failure to properly reject Dr. Cross’s opinion

22 was harmless error. See Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th
23
24
          19
               The “clear and convincing” standard applies because Dr.
25 Cross’s    opinion with respect to Plaintiff’s ability to accept
     instructions from supervisors, and relate to coworkers and the public in
26   an appropriate manner was not contradicted by the opinions of the State
     Agency psychological consultants, Uwe Jacobs, Ph.D and C. Lawrence,
27   Ph.D. (see AR 337-38) -- to which the ALJ did not give “great weight
     (see AR 29). See Trevizo, 875 F.3d at 675.
28
                                            19
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 20 of 31 Page ID #:841



 1 Cir. 2008)(the ALJ’s error is harmless if it is “clear from the record
 2 . . . that [the ALJ’s error] was “inconsequential to the ultimate non-
 3 disability determination.”; citation omitted); see also Carmickle v.
 4 Commissioner, 533 F.3d 1155, 1162 (9th Cir. 2008)(“[T]he relevant
 5 inquiry in this context is not whether the ALJ would have made a
 6 different decision absent any error, . . ., it is whether the ALJ’s
 7 decision remains legally valid, despite such error.”); Burch v.
 8 Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)(“A decision of the ALJ will
 9 not be reversed for errors that are harmless.”).
10
11        As the ALJ found (see AR 29), the RFC limiting Plaintiff to
12 frequent interaction with coworkers and to no contact with the public
13 adequately addressed Dr. Cross’s opinion that Plaintiff was moderately
14 limited in her ability to relate to coworkers and the public in an
15 appropriate manner.         See Stubbs-Danielson v. Astrue, 539 F.3d 1169,

16 1174-76 (9th Cir. 2008)(The ALJ is responsible for translating a
17 claimant’s impairments into work-related functions and determining RFC).
18 Moreover, even with a moderate limitation in her ability to accept
19 instructions from supervisors, Plaintiff would still be able to perform
20 the duties of the job of charting clerk (Dictionary of Occupational
21 Titles [“DOT”] 245.362-010, light work) as generally performed (see AR
22 29-30). According to DOT 245.362-010 (Medical-Record Clerk), there is
23 no    requirement    that    a   charting     clerk    accept   instructions     from

24 supervisors, and speaking to people is not a significant part of the
25 position. Indeed, the VE testified that a person with Plaintiff’s RFC
26 could perform work as a charting clerk specifically because the work did
27 not involve any interaction with people.              (See AR 315-16).

28

                                            20
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 21 of 31 Page ID #:842



 1        Since the ALJ’s RFC determination limited Plaintiff to frequent
 2 interaction with coworkers and to no contact with the public, and the
 3 ALJ found that Plaintiff was able to perform her past relevant work as
 4 a charting clerk as generally performed, the ALJ’s error in failing to
 5 properly reject Dr. Cross’s opinion concerning Plaintiff’s moderate
 6 limitations in accepting instructions from supervisors and relating to
 7 coworkers and the public in an appropriate manner was harmless.
 8
 9 C.     The ALJ Provided Clear and Convincing Reasons for Discounting
          Plaintiff’s Subjective Symptom Testimony
10
11        Plaintiff asserts that the ALJ did not provide specific, clear and
12 convincing reasons for discounting Plaintiff’s testimony about her
13 symptoms and limitations. (See Joint Stip. at 17-20, 24-26). Defendant
14 asserts that the ALJ provided proper reasons for discounting Plaintiff’s
15 subjective symptom testimony.         (See Joint Stip. at 20-24).

16
17        1.    Legal Standard

18
19        When assessing a claimant’s credibility regarding subjective pain

20 or intensity of symptoms, the ALJ must engage in a two-step analysis.
21 Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). First, the ALJ
22 must determine if there is medical evidence of an impairment that could
23 reasonably produce the symptoms alleged. Garrison v. Colvin, 759 F.3d
24 995, 1014-15 (9th Cir. 2014).         “In this analysis, the claimant is not

25 required to show that her impairment could reasonably be expected to
26 cause the severity of the symptom she has alleged; she need only show
27 that it could reasonably have caused some degree of the symptom.” Id.
28 (emphasis in original). “Nor must a claimant produce objective medical

                                            21
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 22 of 31 Page ID #:843



 1 evidence of the pain or fatigue itself, or the severity thereof.” Id.
 2 (citation omitted).
 3
 4        If the claimant satisfies this first step, and there is no evidence
 5 of malingering, the ALJ must provide specific, clear and convincing
 6 reasons for rejecting the claimant’s testimony about the symptom
 7 severity. Trevizo, 871 F.3d at 678 (citation omitted); see also Robbins
 8 v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)(“[U]nless an ALJ
 9 makes a finding of malingering based on affirmative evidence thereof,
10
     he or she may only find an applicant not credible by making specific
11
     findings as to credibility and stating clear and convincing reasons for
12
     each.”); Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996)(“[T]he ALJ
13
     may reject the claimant’s testimony regarding the severity of her
14
     symptoms only if he makes specific findings stating clear and convincing
15
     reasons for doing so.”).     “This is not an easy requirement to meet: The
16
     clear and convincing standard is the most demanding required in Social
17
18 Security cases.”      Garrison, 759 F.3d at 1015 (citation omitted).

19
20        Where, as here, the ALJ finds that a claimant suffers from a

21 medically determinable physical or mental impairment that could
22 reasonably be expected to produce her alleged symptoms, the ALJ must
23 evaluate “the intensity and persistence of those symptoms to determine
24 the extent to which the symptoms limit an individual’s ability to
25 perform work-related activities for an adult.” Soc. Sec. Ruling (“SSR”)
                                 20
26 16-3p, 2017 WL 5180304, at *3. SSR 16–3p superseded SSR 96-7p and
27        20
               SSR 16-3p, which superseded SSR 96-7p, is applicable to this
     case, because SSR 16-3p, which became effective on March 28, 2016, was
28   in effect at the time of the Appeal Council’s March 26, 2019 denial of
                                                             (continued...)

                                            22
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 23 of 31 Page ID #:844



 1 eliminated the term “credibility” from the Agency’s sub-regulatory
 2 policy. However, the Ninth Circuit Court of Appeals has noted that SSR
 3 16–3p:
 4        makes clear what [the Ninth Circuit’s] precedent already
          required: that assessments of an individual’s testimony by an
 5        ALJ are designed to “evaluate the intensity and persistence of
          symptoms after the ALJ finds that the individual has a
 6        medically determinable impairment(s) that could reasonably be
          expected to produce those symptoms,” and not to delve into
 7        wide-ranging scrutiny of the claimant’s character and apparent
          truthfulness.
 8
 9 Trevizo, 871 F.3d at 678 n.5 (quoting SSR 16–3p)(alterations omitted).
10
          In discrediting the claimant’s subjective symptom testimony, the
11
     ALJ may consider: “ordinary techniques of credibility evaluation, such
12
     as . . . prior inconsistent statements concerning the symptoms, and
13
14 other testimony by the claimant that appears less than candid;
15 unexplained or inadequately explained failure to seek treatment or to
16 follow a prescribed course of treatment; and the claimant’s daily
17 activities.”      Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014)

18 (citation omitted). Inconsistencies between a claimant’s testimony and
19 conduct, or internal contradictions in the claimant’s testimony, also
20 may be relevant.        Burrell v. Colvin, 775 F.3d 1133, 1137 (9th Cir.
21 2014). In addition, the ALJ may consider the observations of treating
22 and examining physicians regarding, among other matters, the functional
23 restrictions caused by the claimant’s symptoms. Smolen, 80 F.3d at
24 1284; accord Burrell, 775 F.3d at 1137. However, it is improper for an
25
26
          20
               (...continued)
27 Plaintiff's request for review.     Nevertheless, the regulations on
   evaluating a claimant’s symptoms, including pain, see 20 C.F.R. §
28 404.1529 and 416.929, have not changed.

                                            23
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 24 of 31 Page ID #:845



 1 ALJ to reject subjective testimony based “solely” on its inconsistencies
 2 with the objective medical evidence presented.            Bray v. Comm’r of Soc.
 3 Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009)(citation omitted).
 4
 5        The ALJ must make a credibility determination with findings that
 6 are “sufficiently specific to permit the court to conclude that the ALJ
 7
     did not arbitrarily discredit claimant’s testimony.”              Tommasetti v.
 8
     Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008)(citation omitted); see
 9
     Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015)(“A finding
10
     that a claimant’s testimony is not credible must be sufficiently
11
     specific to allow a reviewing court to conclude the adjudicator rejected
12
     the claimant’s testimony on permissible grounds and did not arbitrarily
13
     discredit a claimant’s testimony regarding pain.”) (citation omitted).
14
15 Although an ALJ’s interpretation of a claimant’s testimony may not be
16 the only reasonable one, if it is supported by substantial evidence, “it
17 is not [the court’s] role to second-guess it.”             Rollins v. Massanari,

18 261 F.3d 853, 857 (9th Cir. 2001).
19
20        2.    Plaintiff’s Statements and Testimony
21
22        In an Adult Function Report dated March 26, 2016 (see AR 465-73),
23 Plaintiff indicated that she cannot work because of her limited
24 abilities to sit, walk and stand and “all other necessary requirements
25 to work”. (AR 465). Plaintiff identified anxiety, numbness, tingling
26 and sharp pain throughout her body, and extreme fatigue as contributing
27
     factors. Id.    Her daily activities include waking up early, getting her
28
     children ready for school, taking her children to school, caring for her

                                            24
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 25 of 31 Page ID #:846



 1 3-year-old son (although some days she is not able to take care of him),
 2 cooking, cleaning and performing other chores when the pain is moderate,
 3 helping her children with homework, feeding pets, and cleaning the
 4 litter box with the help of her children. (AR 466). Her severe pain
 5 affects her sleep. (Id.). She can take care of her personal needs and
 6 grooming (although she sometimes needs to be reminded by her kids to do
 7
     so) and she writes down reminders to take medicine.           (AR 466-67).     She
 8
     prepares    meals, and is able to do light cleaning, small to medium
 9
     laundry (at night or on weekends, with help), sweep, and mop. (AR 467).
10
     She is able to drive and go out alone, shop in stores for food, medicine
11
     and personal needs three times a week and is able to pay bills, count
12
     change, handle a savings account, and use a checkbook/money orders. (AR
13
     467-68).   Her hobbies and interests are reading, playing with her son,
14
15 and helping her children with homework. (AR 469, 472). She spends time
16 with others on the phone when she has time, does not have any problems
17 getting along with others, but does not respond to messages if she is in
18 pain. (AR 469-70). Her lower energy level and strength, as well as her
19 extreme pain has interfered with her meal preparation and her chores and
20 she sometimes takes breaks because of fatigue or pain and sometimes does
21 not finish chores. She cannot go out with her children for over 2 hours
22 because of pain.        (AR 467, 470).    Her conditions affect her abilities
23 to walk, stand, sit, lift, squat bend, reach, stair-climb, and
24 concentrate (varies). (AR 470). She can walk for 15 to 20 minutes to
25 no more than two hours before needing to rest. (Id.). She can pay
26 attention well, follow written and spoken instructions and get along
27
     well with authority figures.       (AR 470-71).    Her conditions are treated
28
     with therapy, medication and rest.        (AR 472).

                                            25
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 26 of 31 Page ID #:847



 1        At the May 4, 2018 administrative hearing, Plaintiff testified that
 2 she lives with her boyfriend and her four children ages 16, 8, 5 and 18
 3 months. (AR 306-07). She last worked in 2013 (as a chart prep clerk),
 4 but she stopped working because she did not feel “too well at times”
 5 (she had chronic fatigue and muscle pain), was a little anxious, and
 6 because her doctor put her on temporary disability. (AR 304, 310). She
 7
     experiences pain daily but the pain level varies.           (AR 313).    She can
 8
     sit at one time for 30 to 45 minutes (after one hour she gets tingling
 9
     and back pain, and her legs hurt).      (Id.).    She is not able to do a desk
10
     job, even if she did not have to lift much or walk around much, because
11
     of neck pain radiating down her arm, spinal pain, and fibromyalgia
12
     tender points.    (Id.).    She sees Dr. Warham at Inland Psychiatry on a
13
     monthly basis.    (AR 304).   She has seen Dr. Moeller-Bertram since 2015.
14
15 (AR 311-12). The medications she takes (Lamictal, Wellbutrin, Cymbalta)
16 cause her side effects (she is very sensitive so she prefers low doses),
17 such as lightheadedness, dizziness, nausea and stomach cramping, but the
18 medications help even though she still gets symptoms. (AR 304-05, 312).
19 Some nights she does not sleep well because of pain in her jaw, hips,
20 left side, and muscle spasms.          (AR 311).     She is able to drive (she
21 waits to drive for four hours after taking medication). (AR 306). She
22 drives her two younger children to and from school three to four times
23 a week (her boyfriend drives the children when he can); she does not
24 drive anywhere else. (AR 307, 310). She takes care of her two younger
25 children during the day (while she is doing hot and/or cold therapy,
26 sitting down, stretching, and lying down on her side). She makes easy
27
     and light meals (such as sandwiches), changes diapers, and bathes her
28
     18-month old child (her boyfriend and oldest child sometimes help her at

                                            26
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 27 of 31 Page ID #:848



 1 night).        She tries to take her children outside for 15 to 20 minutes.
 2 (AR 307-09, 311).            She does light chores, such as picking up a few
 3 things or wiping a counter, but her pain and caring for her children
 4 makes it difficult (she tries to do more on the weekend). (AR 309).
 5
 6          3.    The ALJ’s Credibility Findings
 7
 8
            After summarizing Plaintiff’s hearing testimony and discussing the
 9
     medical evidence in the record (see AR 23-26), the ALJ found that
10
     Plaintiff’s testimony about the intensity, persistence and limiting
11
     effects of her symptoms was not entirely consistent with the objective
12
     medical evidence and her activities of daily living.                (See AR 24, 28-
13
     29).
14
15
16          The   ALJ   noted    that    the   medical   record   reflected     consistent

17 medication refills and reports that the medication and treatment were
18 effective       at     relieving     Plaintiff’s   symptoms    with   no   significant

19 difficulties with her activities of daily living or adverse side
20 effects.        (AR 24).     The ALJ also noted that Plaintiff had not sought
21 outpatient mental health treatment for her anxiety disorder or required
22 emergency       care    or   hospitalization,      which   according    to   the   ALJ,
23 “indicat[ed] that her mood disorder was well managed with medication.”
24 (AR 24, 26).
25
26          The ALJ found that Plaintiff’s ability to care for young children
27
     and maintain a household was inconsistent with her statements regarding
28

                                                27
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 28 of 31 Page ID #:849



 1 the alleged intensity, persistence, and limiting effects of her
 2 symptoms. (AR 28).
 3
 4        4.    Analysis
 5
 6        The ALJ was entitled to, and properly found, that Plaintiff’s
 7
     testimony about the intensity, persistence and limiting effects of her
 8
     symptoms was not supported by and inconsistent with the objective
 9
     medical evidence (see AR 24).        See Burch, 400 F.3d at 681 (“Although
10
     lack of medical evidence cannot form the sole basis for discounting pain
11
     testimony, it is a factor that the ALJ can consider in his credibility
12
     analysis.”); Rollins, 261 F.3d at 587 (“While subjective pain testimony
13
     cannot be rejected on the sole ground that it is not fully corroborated
14
15 by objective medical evidence, the medical evidence is still a relevant
16 factor in determining the severity of the claimant’s pain and its
17 disabling effects.”); SSR 16-3p, *5 (“objective medical evidence is a
18 useful indicator to help make reasonable conclusions about the intensity
19 and persistence of symptoms, including the effects those symptoms may
20 have on the ability to perform work-related activities”).                   See 20
21 C.F.R. § 404.1529(c)(2) (“Objective medical evidence . . . is a useful
22 indicator to assist us in making reasonable conclusions about the
23 intensity and persistence of your symptoms and the effect those
24 symptoms, such as pain, may have on your ability to work.”).
25
26        Here, Plaintiff’s testimony about her limited ability to walk and
27
     sit are belied by regular physical examinations which revealed normal
28
     findings   and   lacked   any   documentation    of   her   alleged   functional

                                            28
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 29 of 31 Page ID #:850



 1 limitations.       As discussed above in section A, the medical record
 2 (including the records submitted to the Appeals Council), reflects that
 3 Plaintiff’s pain for her neck and lower back pain and fibromyalgia was
 4 adequately managed with medication and Plaintiff did not report problems
 5 with her daily activities or debilitating side effects from her
 6 medication. (See AR 119, 121-22, 124-26, 128, 134, 138, 157, 163, 170,
 7
     178, 189, 194-95, 201, 206-07, 212, 217, 228, 232, 237-38, 244-46, 258,
 8
     266, 273, 275, 611, 614, 616, 618-19, 621-22, 624, 625, 627-28, 630,
 9
     631, 670, 672-73, 675, 732).         Plaintiff’s admissions regarding pain
10
     control from her medications directly contradict her statements and
11
     testimony of disabling pain.       See Warre, 439 F.3d at 1006.
12
13
          The record also confirms that Plaintiff sought a limited amount of
14
15 treatment for her anxiety disorder from a provider other than her
16 primary physician (see AR 39-53 [Inland Psychiatric Medical Group, Inc.
17 records dated September 21, 2017 through March 22, 2018]), suggesting
18 that    her   mental    health   issue   was   also   adequately    managed      with

19 medication.      (See AR 42 [October 12, 2017:          notation that Plaintiff

20 “stayed on [Lamictal] 50 mg daily and feels some improvement . . . .”],
21 45 [November 2, 2017: “[P]atient has done well on current doses of
22 Wellbutrin, Lamictal and Cymbalta.”]).
23
24        The ALJ properly determined that Plaintiff’s testimony about pain
25 and functional limitations was inconsistent with her reported
26 participation in her activities of daily living. “ALJs must be
27
     especially cautious in concluding that daily activities are inconsistent
28
                                            29
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 30 of 31 Page ID #:851



 1 with testimony about pain, because impairments that would unquestionably
 2 preclude work and all the pressures of a workplace environment will
 3 often be consistent with doing more than resting in bed all day.”
 4 Garrison, 759 F.3d at 1016. Nevertheless, an ALJ properly may consider
 5 the claimant’s daily activities in weighing credibility. Tommasetti,
 6 supra.      If a claimant’s level of activity is inconsistent with the
 7
     claimant’s asserted limitations, it has a bearing on credibility.
 8
     Garrison, supra.      Here, the ALJ noted that Plaintiff was able to care
 9
     for her young children, manage a household, perform chores, drive a car,
10
     shop, and handle money.      See AR 307-09, 311, 466-67, 469, 472 (helping
11
     her older children get ready for school, driving her older children to
12
     school, taking care of her younger children at home, changing diapers,
13
     bathing her youngest child, playing with her younger children, taking
14
15 her younger children outside, helping her older children with homework,
16 preparing meals for her children and taking care of her house); and AR
17 309, 466-68, 472 (cooking, light cleaning, doing small to medium
18 laundry, sweeping, mopping, feeding the pets, cleaning the litter box,
19 shopping).        The   ALJ   properly   found   that   these   activities       belie

20 Plaintiff’s testimony of disabling symptoms and limitations.                 See 20
21 C.F.R. § 404.1529(c)(3)(1) (a claimant’s daily activities are one factor
22 to be considered in evaluating a claimant’s symptoms, such as pain).
23 Plaintiff’s ability to engage in such activities, even if she sometimes
24 needed assistance and/or breaks (see AR 307-09, 311, 466-67), rendered
25 her testimony about her extremely debilitating conditions (see AR 310,
26 312-13, 465-67, 469-70, 472) not credible. See Ghanim, 763 F.3d at 1165
27
     (“Engaging in daily activities that are incompatible with the severity
28
     of symptoms alleged can support an adverse credibility determination.”);

                                            30
     Case 5:19-cv-00953-AS Document 19 Filed 06/29/20 Page 31 of 31 Page ID #:852



 1 Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012)(“[T]he ALJ may
 2 discredit a claimant’s testimony when the claimant reports participation
 3 in everyday activities indicating capacities that are transferable to a
 4 work setting;” “Even where those activities suggest some difficulty
 5 functioning, they may be grounds for discrediting the claimant’s
 6 testimony to the extent that they contradict claims of a totally
 7
     debilitating     impairment.”);      see   also      Burch,   400    F.3d    at   680-81
 8
     (claimant’s      allegations    of   disability       properly   discredited      where
 9
     claimant was able to care for her own personal needs, cook, clean, shop,
10
     interact with her nephew and boyfriend, and manage finances).
11
12
          The Court finds that the ALJ offered clear and convincing reasons,
13
     supported   by    substantial    evidence       in   the   record,   for    discounting
14
15 Plaintiff’s testimony.
16
17                                          ORDER

18
19        For the foregoing reasons, the decision of the Commissioner is

20 AFFIRMED.
21
22        LET JUDGMENT BE ENTERED ACCORDINGLY.
23
24 DATED: June 29, 2020
25
26                                                      /s/
                                                    ALKA SAGAR
27                                        UNITED STATES MAGISTRATE JUDGE
28

                                                31
